DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-11, 13-21, 24, and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The last limitation of claim 1 renders the claim indefinite. It is unclear if one sealing member (at least one sealing member includes the possibility of only one sealing member) is configured to provide a seal for all of the elements recited in that particular limitation. It is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 14-16, 20, 21, 24, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al.’989 (US Pub No. 2014/0121989) in view of Bohm et al.’071 (US Pub No. 2012/0078071 – previously cited) further in view of Say et al.’999 (US Pub No. 2009/0089999).
Regarding claim 1, Figure 3 of Kamath et al.’989 (see annotated Figure 3 below) discloses an analyte sensor system (see TITLE), the analyte sensor system comprising: a base 14 (made up of cover 26 and bottom part 24) configured to attach to a skin of a host (section [0181]), the base comprising: an analyte sensor 32 configured to generate a sensor signal indicative of an analyte concentration level of the host, a first plurality of contacts including a plurality of sensor contacts (Figure 4A, sensor contacts 28), and a cover configured to seal the plurality of sensor contacts (see element 36 of Figures 4A-4C and 

    PNG
    media_image1.png
    655
    771
    media_image1.png
    Greyscale

Annotated Figure 3

Kamath et al.’989 discloses all of the elements of the current invention, as discussed above, except for the battery being within the base. Kamath et al.’989 discloses that the battery is within the sensor electronics unit (sections [0183] and [0391]). Bohm et al.’071 teaches a similar analyte sensor system wherein an analyte sensor in a base unit and sensor electronics within an electronics unit module separate from the base unit are powered by batteries within the base unit ([0224]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyte sensor system of Kamath et al.’989 to have batteries in the base unit instead of in the sensor electronics 
Kamath et al.’989 in view of Bohm et al.’071 comprises a base having batteries that provide power to its sensor electronics module. This would require some sort of electrical contact between the batteries in the base and the sensor electronics module. Section [0366] of Kamath et al.’989 teaches that electrical connections between the base and the sensor electronics module may be formed by using mutually engaging contacts. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyte sensor system of Kamath et al.’989 in view of Bohm et al.’071 to include mutually engaging battery contacts on the base and facing surface of the sensor electronics module in order to allow power from the batteries within the base unit to be provided to the electronic components within the sensor electronics module. This would result in a base having a plurality of battery contacts and a sensor electronics module having respective power contacts.
Kamath et al.’989 in view of Bohm et al.’071 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the cover is configured to secure the battery to the base and to seal the battery. Say et al.’999 teaches that a battery of an on-skin analyte sensor system may be placed in the hollow or recessed areas of the on-skin analyte sensor system (section [0192]). Figure 14 of Say et al.’999 (which is described in section [0192]) is analogous to the base of Kamath et al.’989, with housing 76 being the cover and housing 74 being the bottom part of the base. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have placed the batteries of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 in the hollow or recessed areas of the base of Kamath et al.’989 (e.g. within the hollowed/recessed areas shown in Figures 4G and 
Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 discloses all of the elements of the current invention, as discussed above, except for at least one sealing member around the electrical contact of each of the plurality of power contacts with the respective one of the battery contacts. Say et al.’999 teaches providing a seal around a battery of an analyte sensor system in order to avoid degradation of the battery (sections [0198-0199]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyte sensor system of Kamath et al.’989 in view of Bohm et al.’071 to include a sealing element around the electrical contact of each of the plurality of power contacts with the respective one of the plurality of battery contacts as Say et al.’999 teaches that a seal should be provided around a battery in order to avoid degradation of the battery. The same type of raised portion sealing element shown by element 37 of Figures 4A-4C of Kamath et al.’989 could be used as the sealing element for the battery contacts as these sealing elements are known in the art. The use of the raised portion sealing elements would merely be use of a known technique to improve the analyte sensor system of Kamath (sealing the batteries from corrosive or degrading elements).
Regarding claim 2, the base of Kamath et al.’989 is disposable (section [0361); furthermore, anything is disposable).
Regarding claim 3, the sensor electronics module is reusable (section [0361] of Kamath et al.’989).
Regarding claim 4, the batteries are configured to provide power to the analyte sensor and to the sensor electronics module (section [0224] of Bohm et al.’071).
Regarding claim 5, Kamath et al.’989 teaches the plurality of sensor contacts comprise a first sensor contact and a second sensor contact (one for each sensor 28 shown in Figure 4A), each of the first 
Regarding claim 7, Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 discloses the plurality of battery contacts comprises a first battery contact and a second battery contact (a battery has a positive terminal and a negative terminal), each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery.
Regarding claim 9, the plurality of signal contacts are configured to receive the sensor signal via the plurality of sensor contacts (section [0181] of Kamath et al.’989).
Regarding claim 10, see Annotated Figure 12C of Kamath et al.’989 below (and sections [0361-0362] of Kamath et al.’989).

    PNG
    media_image2.png
    234
    756
    media_image2.png
    Greyscale

Annotated Figure 12C

Regarding claim 11, the second retaining member is capable of being separable from the base (with enough force).
Regarding claim 14, as noted in the rejection of claim 1 above, Say et al.’999 provides motivation for placing the battery of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 within a recess of the cover.

Regarding claim 16, when Figure 3 of Kamath et al.’989 is rotated 180 degrees, the cover is configured to secure to a bottom of the base.
Regarding claim 20, Figures 4D-4G, 7D, 10B, 11B, and 12C of Kamath et al.’989 show that at least some of the second plurality of contacts are in direct electrical contact with the analyte sensor or the battery.
Regarding claim 21, the second plurality of contacts are disposed on a securement feature (the sensor electronics module is itself a securement feature).
Regarding claims 24 and 27, Figures 3 and 4A-4C of Kamath et al.’989 show that the at least one cavity includes a first cavity and a second cavity (those created by raised portions 37), and the first sealing member provides a continuous seal around the first cavity and the second sealing member provides a continuous seal around the cavity, each seal being around an electrical contact that electrically couples the base to the sensor electronics module.
Regarding claim 28, Kamath et al.’989 teaches the cover comprising a third sealing member surrounding a through-hole for the analyte sensor to be delivered through and into the host (section [0364]).
Regarding claim 29, Kamath et al.’989 teaches that the at least one sealing member is configured to be pressed between the facing surface and the base to provide the seal between the facing surface and the base (sections [0194] and [0202], and also see descriptions of Figures 4D-4H). 
Regarding claims 30 and 31, Figure 3 of Kamath et al.’989 shows the sealing cover (element 26) as part of the base (which is made up of cover 26 and bottom part 24).
Regarding claim 32, Figure 3 of Kamath et al.’989 shows the at least one cavity being positioned between the facing surface and the base.
Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999, as applied to claim 1, further in view of Stafford’044 (US Pub No. 2011/0191044 – previously cited).
Regarding claim 13, Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the cover comprising a first plurality of conductive traces configured to couple the plurality of sensor contacts to the analyte sensor. Stafford’044 teaches that electrical connections between contacts and electronic circuitry can be made with conductive traces (section [0090]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the electrical contacts of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 to also include conductive traces, as taught by Stafford’044, since it would help to establish an electrical connection between the analyte sensor and batteries of the base with the electronic components of the sensor electronics module.
Regarding claim 17, Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the base comprising a first plurality of conductive traces configured to couple the plurality of sensor contacts to the analyte sensor and the plurality of battery contacts to the battery. Stafford’044 teaches that electrical connections between contacts and electronic circuitry can be made with conductive traces (section [0090]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the electrical contacts of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 to also include conductive traces, as taught by Stafford’044, since it would help to establish an electrical connection between the analyte sensor and batteries of the base with the electronic components of the sensor electronics module.

Regarding claim 19, because the batteries of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Stafford’044 are within the base, and because the sealing member seals the entire base, the batteries are also sealed by the sealing member.

Response to Arguments
Applicant’s arguments, filed 14 October 2021, with respect to the prior art rejections of the claims have been considered but are moot because they do not apply to the combination of references used in the current Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brister et al.’142 (US Pub No. 2006/0036142) teaches an analyte sensor comprising a base and a sensor electronics module, wherein different types of electrical contacts electrically connect a sensor in the base to electronic circuitry in the sensor electronics module, and wherein the contact connections are sealed. Figure 3 of Pace’456 (US Pub No. 2017/0020456) teaches a cover for a battery within a base of an analyte sensor. Pryor et al.’811 (US Pub No. 2013/0267811) teaches providing a seal around a through-hole for an analyte sensor in order to properly seal the analyte sensor and secure it in place once the sensor has been inserted into a host.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791